Citation Nr: 1044750	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-14 487A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches, claimed as tension and migraine headaches, to include 
as secondary to service-connected chronic cervical spine strain 
and service-connected status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy and, if so, whether service connection is 
warranted.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral shin disorder, claimed as shin splints.  

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bilateral forearm disorder, claimed as bilateral carpal tunnel 
syndrome.  

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a heart 
disorder, to include palpitations, heart murmur, and myocardial 
infarction [claimed as chest pain, to include as secondary to 
service-connected status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy (also referred to hereinafter simply as a "heart 
disorder")].  

7.  Entitlement to an increased rating for chronic lumbosacral 
spine strain, rated as noncompensable prior to July 16, 2010 and 
as 40 percent disabling as of that date.

8.  Entitlement to an increased rating for status post surgery, 
left thoracic outlet syndrome with left first rib resection and 
mild left C8 radiculopathy, currently evaluated as 10 percent 
disabling.

9.  Entitlement to an increased rating for surgical scars 
(secondary to left thoracic outlet syndrome with left first rib 
resection and mild left C8 radiculopathy), currently evaluated as 
10 percent disabling.

10.  Entitlement to an increased rating for chronic cervical 
spine strain, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to April 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, in September 2004 and April 2005.

The September 2004 rating decision declined to reopen a claim for 
service connection for bilateral pes planus, claimed as bilateral 
foot condition; denied the claims for service connection for 
chest pains, headaches, bilateral shin splints, a bilateral ankle 
condition, and carpal tunnel syndrome of the bilateral wrists; 
and continued the noncompensable evaluations assigned for chronic 
lumbosacral strain and status post surgery, left thoracic outlet 
syndrome with mild left C8 radiculopathy.  

The September 2004 rating decision also proposed a reduction of 
the Veteran's service-connected chronic cervical spine from 10 
percent to zero percent, a reduction that was effectuated in a 
December 2004 rating decision.  The Veteran submitted a notice of 
disagreement (NOD) concerning the December 2004 rating decision 
and the RO subsequently restored the 10 percent evaluation 
assigned in an April 2005 rating decision.  As will be discussed 
below, the Veteran submitted a NOD regarding the continuation of 
the 10 percent evaluation for this disability.  

The Board notes that the Veteran submitted a timely appeal 
concerning the denial of his claim for entitlement to service 
connection for sleep apnea, which was denied in the September 
2004 rating decision.  Service connection for sleep apnea, 
however, was subsequently granted in a September 2008 rating 
decision.  The Veteran submitted a NOD concerning the effective 
date assigned by that rating decision and the RO subsequently 
amended the effective date to April 24, 1999, the date following 
the Veteran's discharge from service.  See March 2010 rating 
decision.  For the foregoing reasons, neither the claim for 
service connection, nor the claim for entitlement to an earlier 
effective date, are before the Board for appellate review.  

The rating assigned for the Veteran's service-connected status 
post surgery, left thoracic outlet syndrome with mild left C8 
radiculopathy, was increased to 10 percent, effective April 24, 
1999, and the disability recharacterized to include left first 
rib resection, in a May 2007 rating decision.  The rating 
assigned for the Veteran's service-connected chronic lumbosacral 
strain was increased to 40 percent, effective July 16, 2010, in 
an August 2010 rating decision.  Despite the increased ratings 
granted by the RO, the Veteran's appeal remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a NOD as to an RO decision assigning a particular rating, a 
subsequent RO decision assigning a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal).

The May 2007 rating decision also awarded service connection for 
scars associated with the service-connected status post surgery, 
left thoracic outlet syndrome, assigning a noncompensable rating.  
It does not appear that the Veteran filed a NOD to the scars 
issue or otherwise initiated an appeal this aspect of the 
decision.  Nonetheless, in an August 2010 rating decision, the RO 
increased the Veteran's disability rating for scars to 10 
percent.  The RO contemporaneously issued a supplemental 
statement of the case (SSOC), which included the scar rating 
issue.  The Veteran's representative identified the scar rating 
issue as on appeal in a September 2010 VA Form 646 and October 
2010 Informal Hearing presentation.  VA's September 2010 
Certification of Appeal (VA Form 8) also includes increased 
rating for scars as an appealed issue.  However, under the 
circumstances of this case, the inclusion of the issue of 
entitlement to a rating in excess of 10 percent for scars in the 
August 2010 SSOC was improper.  38 C.F.R. § 19.31(a) (2010).  
Nonetheless, the Board construes the September 2010 VA Form 646 
and October 2010 Informal Hearing presentation as sufficient to 
fulfill the requirements of a NOD to the August 2010 decision 
increasing the Veteran's rating to 10 percent for the scars.  As 
will be discussed below, the Veteran submitted a NOD regarding 
the continuation of the 10 percent evaluation for this 
disability.  


The issues of whether new and material evidence has been 
presented to reopen claims of entitlement to service connection 
for a heart disorder; a bilateral foot disorder; a bilateral shin 
disorder, claimed as shin splints; and a bilateral forearm 
disorder, claimed as bilateral carpal tunnel syndrome, as well as 
the claim for entitlement to an increased rating for chronic 
cervical spine strain, currently evaluated as 10 percent 
disabling, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
Veteran has a current bilateral ankle disorder.

2.  An unappealed December 1999 rating decision denied a claim 
for service connection for headaches on the basis that it was not 
well grounded in the absence of evidence that there was a 
relationship between headaches and any disease or injury during 
military service.  

3.  Additional evidence submitted since December 1999 on the 
issue of service connection for headaches, claimed as tension and 
migraine headaches, to include as secondary to service-connected 
chronic cervical spine strain and service-connected status post 
surgery, left thoracic outlet syndrome with left first rib 
resection and mild left C8 radiculopathy, is new and material as 
it includes evidence that raises a reasonable possibility of 
substantiating the claim.  

4.  There is no medical evidence establishing that the Veteran's 
headaches are etiologically related to active service, or that 
they are proximately due to, or the result of, his service-
connected chronic cervical spine strain and/or service-connected 
status post surgery, left thoracic outlet syndrome with left 
first rib resection and mild left C8 radiculopathy.  


5.  Prior to July 16, 2010, the Veteran's chronic lumbosacral 
spine strain was manifested by muscle spasm not resulting in 
abnormal gait or abnormal spinal contour, but was not manifested 
by forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or combined range of 
motion of the thoracolumbar spine not greater than 120 degrees, 
or muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, or intervertebral disc 
syndrome (IDS).  

6.  The Veteran's chronic lumbosacral spine strain has not 
exhibited unfavorable ankylosis of the entire thoracolumbar 
spine, unfavorable ankylosis of the entire spine, or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, as of July 16, 2010.  

7.  The Veteran's status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy, only involves one rib and is not manifested by 
more than moderate incomplete paralysis of the long thoracic 
nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral ankle 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).

2.  The December 1999 rating decision that denied the claim for 
service connection for headaches is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

3.  New and material evidence has been submitted to reopen the 
claim for service connection for headaches, claimed as tension 
and migraine headaches, to include as secondary to service-
connected chronic cervical spine strain and service-connected 
status post surgery, left thoracic outlet syndrome with left 
first rib resection and mild left C8 radiculopathy.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

4.  The criteria for service connection for headaches, claimed as 
tension and migraine headaches, to include as secondary to 
service-connected chronic cervical spine strain and service-
connected status post surgery, left thoracic outlet syndrome with 
left first rib resection and mild left C8 radiculopathy, have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2010).

5.  The criteria for a rating of 10 percent, and no higher, for 
service-connected chronic lumbosacral spine strain have been met 
prior to July 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5235-5243 (2010).

6.  The criteria for a rating in excess of 40 percent for 
service-connected chronic lumbosacral spine strain have not been 
met as of July 16, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, DCs 5235-5243 (2010).

7.  The criteria for a rating in excess of 10 percent for 
service-connected status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, DC 5297; 38 C.F.R. § 4.124a, DC 8519 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting in 
current disability was incurred during active service or, if pre-
existing, was aggravated therein.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2010).

That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2010).  Service connection may also be granted 
for any injury or disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2010).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).

A lay witness is competent to testify as to the occurrence of an 
in-service injury or incident where such issue is factual in 
nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some 
cases, lay evidence will also be competent and credible on the 
issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  
Specifically, lay evidence may be competent and sufficient to 
establish a diagnosis where (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau, 492 F.3d at 1377; see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A 
layperson is competent to identify a medical condition where the 
condition may be diagnosed by its unique and readily identifiable 
features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
Additionally, where symptoms are capable of lay observation, a 
lay witness is competent to testify to a lack of symptoms prior 
to service, continuity of symptoms after in-service injury or 
disease, and receipt of medical treatment for such symptoms.  
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. 
Principi, 16 Vet. App 370, 374 (2002).

The Veteran contends that he has a bilateral ankle disorder as a 
result of active service.  He reports being treated for this 
condition and being given a profile while on active duty and 
asserts that he continues to have problems with this condition.  
See February 2004 VA Form 21-4138; May 2005 VA Form 9.  

The Veteran's service treatment records are devoid of reference 
to complaint of, or treatment for, a bilateral ankle condition, 
although he did seek treatment for a myriad of other problems.  
At the time of his separation from service, the Veteran reported 
foot trouble, but denied arthritis, rheumatism or bursitis; bone, 
joint or other deformity; and lameness.  The reported foot 
trouble was noted by the examiner to be flat feet and there were 
no notations specific to the Veteran's ankles.  Clinical 
evaluation of his lower extremities was normal but clinical 
evaluation of his feet was abnormal.  The abnormality, however, 
again related to flat feet.  See March 1999 reports of medical 
history and examination.  The post-service medical evidence of 
record is also devoid of reference to complaint of, or treatment 
for, a bilateral ankle condition.  

The evidence of record does not support the claim for service 
connection for a bilateral ankle disorder.  The Board 
acknowledges the Veteran's assertions regarding in-service 
treatment and profile, but these contentions are not supported by 
his service treatment records.  Irrespective, the Board finds 
that his contention essentially is that he had problems in 
service and that he continued to have problems afterwards, both 
of which are competent and credible.  See Layno, 6 Vet. App. at 
470 (1994).  The application of 38 C.F.R. § 3.303, however, has 
an explicit condition that the Veteran must have a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires evidence of a 
relationship between a current disability and events in service 
or an injury or disease incurred therein).  The post-service 
medical evidence of record does not reveal that the Veteran has a 
diagnosed bilateral ankle disorder, nor that he has received 
treatment related to any complaints involving his ankles.  In the 
absence of evidence that the Veteran has a current bilateral 
ankle condition, service connection is not warranted and the 
claim must be denied.  See 38 C.F.R. § 3.303.  . See also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (without a current 
diagnosis, a claim for entitlement to service connection cannot 
be sustained).  Indeed, the Board notes that VA does not 
generally grant service connection for symptoms alone, without an 
identified basis for those symptoms.  For example, "pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted." Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  As the preponderance 
of the evidence is against the claim, the benefit of the doubt 
rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010).

II.	Claim to reopen

The Veteran seeks to establish service connection for headaches, 
which he claims as tension and migraine headaches.  He seeks 
service connection on both a direct basis and as secondary to 
service-connected chronic cervical spine strain and service-
connected status post surgery, left thoracic outlet syndrome with 
left first rib resection and mild left C8 radiculopathy.  See VA 
Forms 21-4138 dated February 2004, May 2005, June 2006 and 
September 2006; May 2005 VA Form 9.  The Board notes at this 
juncture that the RO has treated this claim both as one to reopen 
and as an original claim, which will be discussed in greater 
detail below.  Irrespective of the findings or actions by the RO, 
the Board has an obligation to make an independent determination 
of its jurisdiction.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Veteran filed an original claim in May 1999 seeking service 
connection for headaches.  See VA Form 21-526.  The RO in 
Baltimore, Maryland, denied the claim on the basis that it was 
not well grounded in the absence of evidence that there was a 
relationship between headaches and any disease or injury during 
military service.  The RO notified the Veteran of this decision 
by letter dated December 16, 1999, but he did not appeal.  See 
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1999) 
(except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with a 
determination by the agency of original jurisdiction (AOJ) within 
one year from the date that the agency mails notice of the 
determination; otherwise, that determination will become final).  
An unappealed determination of the AOJ is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) 
(2010).

The Veteran filed a claim to reopen in February 2004, and this 
appeal ensues from the September 2004 rating decision issued by 
the RO in Montgomery, Alabama, which adjudicated the claim as an 
original one and denied it on a secondary basis.  As noted above, 
in rating decisions issued subsequent to the September 2004 
rating decision that is on appeal, the RO has treated this claim 
as one to reopen as well as an original claim.  More 
specifically, in a December 2005 rating decision issued by the 
Montgomery RO, the previous denial of service connection for 
headaches (also claimed as migraine headaches) as secondary to 
status post surgery, left thoracic outlet syndrome with mild left 
C8 radiculopathy, was confirmed and continued.  The RO 
specifically reopened the claim but continued the prior denial.  
Thereafter, in a May 2007 rating decision, the RO in Jackson, 
Mississippi, declined to reopen a claim for service connection 
(also claimed as migraine headaches) as secondary to the service-
connected disability of status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy, on the basis that the evidence submitted was not 
new and material.  As noted, both the December 2005 and May 2007 
rating decisions were issued after the Veteran had perfected an 
appeal of the September 2004 rating decision.  See May 2005 VA 
Form 9.  

The Board acknowledges that the RO has not adjudicated the 
Veteran's claim for service connection for headaches on a direct 
basis or as secondary to service-connected chronic cervical spine 
strain.  The Board notes, however, that courts have clarified 
that a new theory of establishing entitlement to a benefit for 
the same disability constitutes the same claim and does not 
establish the existence of a separate claim or an incompletely 
adjudicated claim.  See Bingham v. Principi, 421 F.3d 1346 (Fed. 
Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); 
Roebuck v. Nicholson, 20 Vet. App. 307, 312-13 (2006).  
Therefore, the Board can proceed with determining whether the 
Veteran's claim for service connection, to include on both direct 
and secondary bases, should be reopened.  

As a general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely upon 
the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2010).  If the claimant presents new and 
material evidence, however, the claim shall be reopened and the 
former disposition of the claim shall be reviewed.  38 U.S.C.A. § 
5108 (West 2002).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a) (2010).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
decision of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

As noted above, establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a 
disability that is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310(a) 
(2010).  Similarly, any increase in severity of a nonservice- 
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due to 
the natural progress of the nonservice-connected disease, will be 
service connected.  38 C.F.R. § 3.310(b) (2010); Allen v. Brown, 
7 Vet. App. 439 (1995).  In the latter instance, the nonservice-
connected disease or injury is said to have been aggravated by 
the service-connected disease or injury.  38 C.F.R. § 3.310(b) 
(2010).  In cases of aggravation of a Veteran's nonservice-
connected disability by a service-connected disability, the 
Veteran shall be compensated for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322 (2010).

For the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence before the RO in December 1999 included the Veteran's 
May 1999 VA Form 21-526 with attachment, in which he asserted 
that his headaches began in October 1997.  The evidence before 
the RO also included the Veteran's service treatment records, 
which do reference complaint of headaches.  At the time of the 
Veteran's separation from service, he reported frequent or severe 
headache; the examining physician noted that headaches were 
associated with prolonged computer use.  See March 1999 report of 
medical history.  Clinical evaluation of the Veteran's head, 
face, neck and scalp in March 1999 was normal and no findings 
specific to headaches were made at that time.  See report of 
medical examination.  

The evidence before the RO in December 1999 also included an 
August 1999 VA compensation and pension (C&P) miscellaneous 
neurological disorders examination report.  During the 
examination, the Veteran reported an approximately three year 
history of headaches, which he indicated occurred, on average, 
twice a week and lasted anywhere from one-half of an hour to two 
hours, subsiding spontaneously.  The Veteran indicated that the 
headaches occurred gradually without aura and were located 
bitemporally.  He denied nausea and vomiting and any visual or 
neurological symptoms.  The Veteran reported seeking a doctor who 
had prescribed glasses and indicated that he had significant 
relief in the frequency of the headaches.  He denied any syncopal 
episodes or seizures.  Following physical examination, the 
impression was headaches, secondary to eye strain.  The Board 
notes that that there was no evidence before the RO in December 
1999 providing an etiological relationship between the Veteran's 
headaches and active service.  

The evidence added to the record since December 1999 includes 
several statements submitted by the Veteran asserting that he has 
suffered from tension headaches since his service-connected left 
thoracic outlet syndrome began and that he has suffered with 
migraine headaches with photophobia, which started in the 
military.  He also contends that the tension headaches as a 
result of his service-connected left thoracic outlet syndrome 
disability have aggravated his migraine condition.  See May 2005 
VA Form 9; see also VA Forms 21-4138 dated June 2006 and 
September 2006.  


The lay evidence added to the record since December 1999 was not 
previously of record and is thus considered new.  Taken together, 
this evidence is also considered material, as it raises a 
reasonable possibility of substantiating the claim.  More 
specifically, it suggests that the Veteran has headaches as a 
result of an already service-connected disability, which was not 
considered by the RO in December 1999.  Having found that new and 
material evidence has been presented since the last final denial 
of the Veteran's claim, the claim for service connection for 
headaches, claimed as tension and migraine headaches, to include 
as secondary to service-connected chronic cervical spine strain 
and service-connected status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy, is reopened for review on the merits.  

The evidence of record does not support the claim for headaches, 
claimed as tension and migraine headaches, on either a direct or 
secondary basis.  As noted above, the Veteran's service treatment 
records do contain reference to complaint of headaches and the 
Veteran did report frequent or severe headaches at the time of 
his discharge.  The physician who performed the discharge 
examination, however, noted that the reported headaches were 
associated with prolonged computer use, see March 1999 report of 
medical history, and the examiner who conducted the August 1999 
VA C&P miscellaneous neurological disorders examination, 
approximately four months after his discharge from service, 
diagnosed the Veteran with headaches secondary to eye strain.  
Therefore, while the Board acknowledges the in-service complaints 
of headaches, the etiology of the Veteran's headaches while in 
service was noted to be prolonged computer use and the etiology 
of the Veteran's headaches shortly after his discharge was noted 
to be eye strain.  The Board notes that the Veteran's DD 214 
indicates that his military occupational specialty was a patient 
administration specialist and that he has never asserted that he 
used computers during service.  

The Veteran underwent a subsequent VA C&P miscellaneous 
neurological disorders examination in June 2004, at which time 
his claims folder and medical records were reviewed.  He reported 
headaches with an onset date of 1998 and described them as right-
sided (right temporal frontal) with throbbing pain.  The Veteran 
indicated that the headaches average about twice per week 
(lasting a few hours) and at a level five on a scale of ten but 
can go to a level eight.  He reported that his headaches are 
associated with photophobia and phonophobia but denied nausea or 
vomiting.  The Veteran indicated that he tries to lie down when 
he has a headache and that he sometimes takes Tylenol or Motrin, 
which can decrease the severity of the headache.  He also 
indicated that he had a Bell's palsy a few weeks prior and had 
partially recovered.  Following physical examination, the Veteran 
was diagnosed with headaches.  The Veteran was also diagnosed 
with left arm weakness and in reference to this diagnosis, the 
examiner noted mild weakness on the left side and complaint of 
neck pain with a history of left thoracic outlet syndrome with 
mild left cervical radiculopathy.

The examiner indicated that the Veteran complained of right-sided 
throbbing headaches associated with photophobia and phonophobia.  
The examiner further indicated that according to the history and 
examination, the Veteran possibly has migraine headaches.  It was 
the examiner's opinion that because the Veteran's neck pain is at 
the left side and there was some mild tenderness of the left 
side, his headache was not caused by tension headache because the 
Veteran's headaches were on the right side.  The examiner also 
reported that according to the history, it is less likely as not 
that his headaches were caused by or a result of his military 
service or the thoracic outlet syndrome.  

At this juncture, the Board notes that the post-service evidence 
of record is devoid of reference to complaint of, or treatment 
for, headaches, to include tension and/or migraine headaches.  
Irrespective of the foregoing, the Board finds that the Veteran's 
report of headaches to be both competent and credible.  See 
Layno, 6 Vet. App. at 470 (1994).  The fact remains, however, 
that there is no medical evidence establishing an etiological 
relationship between the diagnosed headaches and service, or 
between the diagnosed headaches and either service-connected 
chronic cervical spine strain or status post surgery, left 
thoracic outlet syndrome with left first rib resection and mild 
left C8 radiculopathy.  Rather, the medical evidence establishes 
that the Veteran's headaches were secondary to eye strain and 
could not be related to either of his service-connected 
disabilities because they are located on the right, not left, 
side of his head.  


In the absence of any medical evidence linking the Veteran's 
headaches to service, or establishing that they are proximately 
due to, or the result of, either service-connected chronic 
cervical spine strain or status post surgery, left thoracic 
outlet syndrome with left first rib resection and mild left C8 
radiculopathy, service connection is not warranted and the claim 
must be denied.  38 C.F.R. §§ 3.303, 3.310 (2010).  As a lay 
individual, the Veteran is not competent to show medical etiology 
merely by his own assertions because such matters require medical 
expertise.  See 38 C.F.R. § 3.159(a)(1) (2010) (Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  For this reason, his assertions 
concerning the etiology of his headache disorder are without any 
probative value.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2010).

III.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When service connection has been in effect for many years, the 
primary concern for the Board is the current level of disability.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant 
temporal focus for adjudicating an increased rating claim is on 
the evidence establishing the state of the disability from the 
time period one year before the claim was filed until a final 
decision is issued.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  Thus, staged ratings may be assigned if the severity of 
the disability changes during the relevant rating period.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2010).

a.	Chronic lumbosacral spine strain

Service connection for chronic lumbosacral spine strain was 
granted pursuant to 38 C.F.R. § 4.71a, DC 5295 with a 
noncompensable evaluation effective April 24, 1999.  See December 
1999 rating decision.  The Veteran filed a claim for increased 
rating that was received on February 12, 2004.  See VA Form 21-
4138.  He contends that he is entitled to an increased rating 
because of muscle spasms, discomfort in bending, and fatigue from 
his low back condition.  See May 2005 VA Form 9.  

As noted above, the rating assigned for this disability was 
subsequently increased to 40 percent, effective July 16, 2010.  
In granting the 40 percent evaluation, the RO noted that the 
Veteran's disability had previously been rated under DC 5295 and 
established the new evaluation pursuant to 38 C.F.R. § 4.71a, DC 
5237.  Therefore, the Board must determine whether the Veteran is 
entitled to a compensable rating prior to July 16, 2010 and a 
rating in excess of 40 percent as of that date.  

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than IDS when evaluated on the basis of 
incapacitating episodes) are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See Schedule for 
Rating Disabilities; The Spine, 68 Fed. Reg. 51, 454 (Aug. 27, 
2003), now codified at 38 C.F.R. § 4.71a, DCs 5235-5243 (2010).  
These criteria are to be applied irrespective of whether there 
are symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the affected area of the spine, id., and 
they "are meant to encompass and take into account the presence 
of pain, stiffness, or aching, which are generally present when 
there is a disability of the spine."  68 Fed. Reg. at 51, 455 
(Supplementary Information).  Any associated objective neurologic 
abnormalities including, but not limited to, bowel or bladder 
impairment, are to be rated separately from orthopedic 
manifestations under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, Note (1) (2010).

In pertinent part, the General Rating Formula for Diseases and 
Injuries of the Spine provides a 10 percent rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent rating is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  38 C.F.R. § 4.71a (2010).  

Ratings in excess of 20 percent are provided for forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine (40 percent); for 
unfavorable ankylosis of the entire thoracolumbar spine (50 
percent); and for unfavorable ankylosis of entire spine (100 
percent).  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

38 C.F.R. § 4.71a, Note (2) provides that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  See 
also Plate V, 38 C.F.R. § 4.71a (2010).

Under the criteria governing disabilities of the lumbar spine, 
IDS is to be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula for 
Rating IDS Based on Incapacitating Episodes.  This formula 
provides a rating of 10 percent for IDS with incapacitating 
episodes having a total duration of at least 1 week but less than 
2 weeks during the past 12 months; a rating of 20 percent for IDS 
with incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months; a 40 
percent rating for IDS with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks during 
the past 12 months; and a 60 percent rating for IDS with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a (2010).  An 
incapacitating episode is defined as a period of acute signs and 
symptoms due to IDS that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 4.71a, 
Note (1) (2010).

The Veteran underwent a VA C&P heart examination in June 2004, at 
which time his spine was also evaluated.  He reported minimal low 
back pain and the examiner noted that he did not make any 
comments about his lumbosacral spine during the neurological 
consult.  The examiner also reported that an April 2004 x-ray of 
the lumbosacral spine was normal.  On physical examination of the 
Veteran's lumbosacral spine, the examiner noted mild tenderness 
of the lumbosacral muscles.  The examiner also provided several 
range of motion findings, first reporting that the Veteran could 
forward flex to 90 degrees and backwards flex to five degrees and 
then reporting 90 degrees of forward flexion, 15 degrees of 
backwards flexion, 30 degrees of left flexion and 45 degrees of 
right flexion.  Neurological examination was reported to be 
intact.  The Veteran was diagnosed with lumbosacral muscle pain, 
mild loss of function due to pain with good range of motion, no 
evidence of degenerative joint disease (DJD) or degenerative disk 
disease (DDD).  

The Board notes that the examiner who conducted the June 2004 VA 
C&P miscellaneous neurological disorders examination reported 
that an April 2004 x-ray of the lumbar spine showed 
intervertebral disk space and vertebral body heights were 
preserved and that no spondylolisthesis was seen.  The imaging 
report discussed by the VA examiners has been associated with the 
claims folder.  

VA treatment records reveal that a physical therapy consult was 
conducted in May 2004 in conjunction with complaints of chronic 
low back pain.  The Veteran reported pain since 1995 with an 
increase of pain experienced in the last six to seven months 
located at the mid lower back to left flank.  Objective findings 
reported included spinal range of motion within full limits (WFL) 
except left side bend (SB) and left rotation limited by 50 
percent.  Strength was noted to be good in the bilateral lower 
extremities although the Veteran was hesitant due to anticipation 
of pain.  Straight leg raise test was negative.  

In January 2005, the Veteran presented to the emergency 
ambulatory for evaluation of chronic back pain with onset of 
increased back pain that morning.  He denied trauma, pain with 
urinating or difficulty urinating, and weakness/numbness or 
difficulty defecating.  The Veteran was transferred to the 
primary care practice group.  See nursing ER triage note; see 
also February 2005 ER progress note.  The following day, it was 
noted that the Veteran had a long-standing history of low back 
pain and had likely strained his back over the weekend cleaning 
up after a party for his wife's birthday.  He denied fever, 
chill, pain with urination, weakness in the lower extremities, 
and any change in bowel/bladder function.  Physical examination 
revealed right paraspinus muscles with increased tone and 
tenderness to palpation, but no spinous process tenderness.  
Neurological examination revealed muscle strength of 5/5 in all 
extremities and no focal deficits.  The impression was right 
paraspinus pain/spasm.  See February 2005 medical certificate.  

The Veteran underwent a pain screening and assessment in January 
2006, at which time he reported low back pain with a duration of 
years that he described as continual, throbbing and radiating.  
In the past week, he rated his pain at a level three and one-half 
to four at best and at a level nine at worst.  Movement, 
lifting/bending, stress, activity and standing were noted to 
worsen pain; medication, heat and lying down were noted to make 
the pain better.  The Veteran also noted that the following 
treatment had provided at least some relief: injections/blocks, 
muscle relaxer, physical therapy and the use of a TENS unit.  
Hygiene, house chores, walking, sleeping, sex life, social life, 
hobbies, employment, riding in a car, and driving were noted to 
have a mild impact on pain; mood was noted to have a moderate 
impact on pain.  

Also in January 2006, the Veteran was seen with chronic back pain 
since 1996 with intermittent symptoms and a recurrence since that 
morning.  He denied injury, weight lifting, neurological 
symptoms, and bowel or bladder dysfunction.  Physical examination 
revealed bilateral present pedal pulses, normal bilateral power, 
intact neurovascular system and paraspinal lumbar muscle spasm 
but no spinal tenderness.  The assessment was chronic low back 
pain.  The examiner noted that x-ray of the lumbar spine was 
negative.  See primary care outpatient note.  The Veteran made 
the same complaints and the same findings were noted in April 
2006, but on that occasion, the Veteran walked in requesting a 
steroid shot for low back pain.  See id.  

In September 2006, the Veteran was seen with complaint of low 
back pain and a tingling sensation in the left arm.  He indicated 
that he felt pain recurring with minimal activities.  The same 
findings as in January and April 2006 were made.  The assessment 
was chronic low back pain since 1996 with intermittent symptoms.  
See id.  

The Veteran was seen with complaint of low back pain in March 
2007.  He reported that the pain was primarily located in the 
lumbar region and described it as throbbing without radiation.  
The Veteran indicated that pain was a level seven on average 
daily over the past several months, worse with bending and 
soothed with the use of a heating pad.  He reported that he did 
not feel the TENS unit was helping but reported positive results 
from physical therapy, from which he had recently been 
discharged.  The results of a December 2006 magnetic resonance 
imaging (MRI) of the Veteran's lumbar spine was included, which 
contained an impression of no significant degenerative changes 
identified in the lumbar spine.  Physical examination revealed 
that motor strength was 5/5 in the bilateral upper and lower 
extremities and that the Veteran was able to walk on his toes and 
heels.  Sensation was intact to light touch and pressure grossly 
throughout, but the examiner was unable to elicit bilateral 
patellar and Achilles reflexes.  Straight leg raises were 
negative, bilaterally, and active range of motion was described 
as full.  The examiner noted positive reproduction of pain with 
lumbar flexion greater than extension and right side bending.  
The examiner also reported positive paraspinal tenderness at the 
right lower lumbar paraspinal muscles.  The Veteran was able to 
ambulate independently without the use of an assistive device.  
The impression was signs/symptoms of lumbar facet syndrome.  See 
rehab med clinic note; see also chronic pain management consult 
note.  

In May 2007, the Veteran reported low back pain that had been 
more tolerable with pain management regimen.  He denied radicular 
symptoms to the lower extremity and said the area concentrated 
was the lower back and paraspinal region.  Physical examination 
revealed no noted pain behaviors during the interview, deep 
tendon reflexes were 2+ in the bilateral lower extremities and 
motor strength was 5/5 in the bilateral lower extremities.  The 
lower lumbar paraspinal muscles were tender on palpation and gait 
was normal.  The impression was chronic low back pain with a 
myofascial component; no significant degenerative changes on MRI.  
See pain clinic note.

The Veteran was seen for a routine visit in the primary care 
clinic with complaint of back pain in November 2007.  He noted 
relief with back exercises and medication and denied acute 
symptoms.  Physical examination revealed that pedal pulses were 
present bilaterally, the Veteran was neurovascularly intact, that 
bilateral power was normal, and that there was no spinal 
tenderness.  The assessment was chronic low back pain since 1996 
with intermittent symptoms and relief with non-steroidal anti-
inflammatory drugs (NSAIDS).  

The evidence of record supports the assignment of a 10 percent 
rating for the Veteran's service-connected chronic lumbosacral 
spine strain prior to July 16, 2010 under the General Rating 
Formula for Diseases and Injuries of the Spine.  This is so 
because the Veteran has competently and credibly reported muscle 
spasm, an assertion supported by the objective evidence of 
record.  See February 2005 medical certificate (impression of 
right paraspinus pain/spasm); May 2005 VA Form 9; January 2006 
and April 2006 primary care outpatient notes (paraspinal lumbar 
muscle spasm).  

A rating in excess of 10 percent is not warranted prior to July 
16, 2010 as there is no evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or 30 degrees or less; a combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; favorable or unfavorable ankylosis of any 
portion of the spine; or IDS.  Rather, the Veteran has exhibited 
normal forward flexion and normal gait, his combined range of 
motion prior to this date was, at worst, 180 degrees, and there 
is no objective evidence of scoliosis, reversed lordosis, 
abnormal kyphosis, ankylosis or IDS.  See June 2004 VA 
examination report (forward flexion to 90 degrees); May 2004 
physical therapy consult note (range of motion within full 
limits); March 2007 rehab med clinic note (full active range of 
motion); April 2004 imagining report; January 2006 primary care 
outpatient note; December 2006 MRI.  

Consideration has also been given to any functional impairment 
and any effects of pain on functional abilities.  The Board 
acknowledges that during the June 2004 VA C&P examination, the 
examiner noted mild loss of function due to pain with good range 
of motion.  The Board also acknowledges that during the May 2004 
physical therapy consult, objective findings included spinal 
range of motion within full limits except left side bend and left 
rotation limited by 50 percent, and that strength was noted to be 
good in the bilateral lower extremities although the Veteran was 
hesitant due to anticipation of pain.  Lastly, the Board 
acknowledges the Veteran's consistent reports of pain in records 
dated prior to July 16, 2010.  It finds, however, that a rating 
in excess of 10 percent is not warranted under 38 C.F.R. §§ 4.40 
and 4.45 pursuant to the guidelines set forth in DeLuca.  This is 
so because even taking into account the findings noted above, the 
Veteran would not meet the criteria for the next higher (20 
percent) rating.  See 38 C.F.R. § 4.71a, DC 5235-5243 (2010).

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 40 percent as of July 16, 2010.  



The Veteran underwent a VA C&P spine examination on July 16, 
2010, at which time his medical records were reviewed.  He 
reported stiffness and an increase in the intensity of his lumbar 
spine pain, which he described as throbbing in nature.  The 
Veteran indicated that he was taking medication and used a brace.  
He denied a history of hospitalization or surgery, spine 
neoplasm, or flare-ups of his spinal condition.  The Veteran also 
denied a history of urinary incontinence, urgency, retention 
requiring catheterization, and/or frequency; nocturia; fecal 
incontinence; obstipation; erectile dysfunction; numbness; 
paresthesias; leg or foot weakness; falls and unsteadiness.  He 
did report a history of fatigue; decreased motion; stiffness; 
weakness; spasm and throbbing pain, which he reported as severe, 
constant and daily but without radiation.  

Physical examination revealed normal posture, head position, 
symmetry in appearance and gait.  There was no gibbus, kyphosis, 
lumbar lordosis, lumbar flattening, reverse lordosis, list, 
scoliosis or thoracolumbar spine ankylosis.  Objective 
abnormalities of the thoracolumbar sacrospinalis revealed spasm 
on both sides, pain with motion on both sides and tenderness on 
both sides but no atrophy, guarding or weakness.  The examiner 
noted that there was no muscle spasm, localized tenderness, or 
guarding severe enough to be responsible to abnormal gait or 
abnormal spinal contour.  A detailed reflex examination, sensory 
examination, and detailed motor examination were all normal.  
Range of motion testing of the Veteran's lumbosacral spine 
revealed active flexion from zero to 17 degrees, active extension 
from zero to five degrees, active left lateral flexion from zero 
to 10 degrees, active right lateral flexion from zero to seven 
degrees, and active bilateral rotation from zero to one degree.  
The examiner reported pain throughout all ranges of motion and 
limitation of motion on repetitive use during right rotation 
testing, but no additional limitation of motion on repetitive use 
during the other tests.  The examiner also reported that imaging 
study results of the lumbar spine revealed stable, very minimal 
degenerative changes at the lower lumbar spine.  There were no 
incapacitating episodes due to intervertebral disc syndrome.  

The Veteran was diagnosed with lumbosacral spine strain and 
stable, minimal DDD.  The examiner noted that increased tardiness 
was an effect on the Veteran's usual occupation and a resulting 
work problem and that decreased mobility; problems with lifting 
and carrying; lack of stamina; weakness or fatigue; and pain were 
effects on occupational activities.  The examiner also noted 
effects on the Veteran's usual daily activities, described as 
moderately affecting grooming, dressing, feeding, toileting and 
driving and severely affecting chores, shopping, sports and 
travelling.  

The evidence of record dated as of July 16, 2010 supports the 
assignment of a 40 percent evaluation, but not a rating in excess 
of that.  This is so because there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine so as to support the 
assignment of a 50 percent evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine or unfavorable 
ankylosis of the entire spine so as to support the assignment of 
a 100 percent evaluation under the same rating formula.  In 
addition, although there is now x-ray evidence of degenerative 
changes affecting the Veteran's lumbar spine, there is no 
evidence of incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months so as to support a 60 
percent evaluation under the Formula for Rating IDS Based on 
Incapacitating Episodes.  In fact, the Veteran specifically 
denied experiencing any flare-ups of his service-connected lumbar 
spine disability at the time of the July 2010 VA examination, and 
the examiner noted an absence of incapacitating episodes due to 
IDS.  For these reasons, a rating in excess of 40 percent as of 
July 16, 2010 is not warranted for service-connected chronic 
lumbosacral spine strain.  

Consideration has been given to any functional impairment and any 
effects of pain on functional abilities.  During the July 2010 VA 
examination, the Veteran reported a history of severe, constant 
and daily fatigue; decreased motion; stiffness; weakness; and 
spasm and throbbing pain.  The examiner reported pain throughout 
all ranges of motion and limitation of motion on repetitive use 
during right rotation testing, but no additional limitation of 
motion on repetitive use during the other tests.  The examiner 
also noted objective evidence of tenderness on both sides but no 
atrophy, guarding or weakness.  While the Board acknowledges the 
Veteran's continued complaints of pain, which are corroborated by 
the objective evidence of record, it  finds that a rating in 
excess of 40 percent is not warranted under 38 C.F.R. §§ 4.40 and 
4.45 pursuant to the guidelines set forth in DeLuca as of July 
16, 2010.  This is so because even taking into account the 
findings of decreased motion during the July 2010 examination, 
the Veteran would not meet the criteria for the next higher (50 
percent) rating in the absence of any ankylosis.  See 38 C.F.R. § 
4.71a, DC 5235-5243 (2010).

The Board has also considered whether the Veteran manifests any 
associated objective neurologic abnormalities besides the 
radiculopathy that has been associated with his service-connected 
status post surgery, left thoracic outlet syndrome with left 
first rib resection, so as to warrant a separate rating under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note (1) 
(2010).  The Veteran, however, has consistently denied radiating 
pain and bowel or bladder impairment.  Moreover, during the July 
2010 VA examination, he denied a history of urinary incontinence, 
urgency, retention requiring catheterization and/or frequency;, 
and he also denied nocturia; fecal incontinence; obstipation; 
erectile dysfunction; numbness; paresthesias; leg or foot 
weakness; falls and unsteadiness.  In light of the foregoing, and 
in the absence of any medical evidence of a diagnosis related to 
neurological abnormality associated with his service-connected 
chronic lumbosacral spine strain, the evidence of record does not 
support the assignment of a separate rating.  See also MRI 
findings.

b.	Status post surgery, left thoracic outlet syndrome 
with left first rib resection and mild left C8 
radiculopathy

Service connection for status post surgery, left thoracic outlet 
syndrome with mild left C8 radiculopathy, was granted pursuant to 
38 C.F.R. § 4.124a, DC 8519 with a noncompensable evaluation 
effective April 24, 1999.  See December 1999 rating decision.  
The Veteran filed a claim for increased rating that was received 
in February 2004.  Initially, the noncompensable evaluation 
assigned was continued in the September 2004 rating decision that 
is the subject of this appeal.  In response to a separate claim 
for entitlement to service connection for left first rib 
resection filed in October 2006, however, the disability was 
recharacterized as status post surgery, left thoracic outlet 
syndrome with left first rib resection and mild left C8 
radiculopathy and a 10 percent evaluation was assigned under DC 
8519 in conjunction with 38 C.F.R. § 4.71a, DC 5297, effective 
April 24, 1999.  See May 2007 rating decision.  In light of the 
foregoing, the Board must determine whether the Veteran is 
entitled to a rating in excess of 10 percent for this disability 
throughout the entire appeal period.  

The Veteran contends that he is entitled to an increased rating 
because the pain and weakness in his left arm is significant and 
he also exhibits fatigue, swelling and limited range of motion of 
this arm.  See May 2005 VA Form 9.  

Impairment of the long thoracic nerve, which affects the ability 
to raise the arm above shoulder level and is involved in winged 
scapula deformity, is rated as noncompensable for mild incomplete 
paralysis, 10 percent for moderate incomplete paralysis, 20 
percent for severe incomplete paralysis, and 30 percent for 
complete paralysis.  38 C.F.R. § 4.124a, DC 8519 (2010).  A note 
to this code indicates that the rating may not be combined with 
motion lost above shoulder level.  Another noted indicates that 
combined nerve injuries should be rated by reference to the major 
involvement, or if sufficient in extent, consider radicular group 
ratings.  Id.

DC 5297 provides the rating criteria for removal of the ribs and 
assigns a 10 percent evaluation for removal of one rib or 
resection of two or more ribs without regeneration.  Assignment 
of a 20 percent disability rating requires the removal of two 
ribs; a 30 percent evaluation is warranted where three or four 
ribs have been removed; a 40 percent evaluation is warranted 
where five or six ribs have been removed; and a maximum 50 
percent evaluation is warranted for the removal of six or more 
ribs.  38 C.F.R. § 4.71a, DC 5297 (2010).  Notes to this code 
provide that the rating for rib resection or removal is not to be 
applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.  Id.  However, rib 
resection will be considered as rib removal in thoracoplasty 
performed for collapse therapy or to accomplish obliteration of 
space and will be combined with the rating for lung collapse or 
with the rating for lobectomy, pneumonectomy or the graduated 
ratings for pulmonary tuberculosis.  Id.

The Veteran was seen as a new patient in the neurology clinic in 
May 2004 with complaint of weakness and fatigue of the left arm.  
The reason for consult noted that there was status post left 
thoracic outlet syndrome surgery in 1996, and Veteran complained 
of left arm fatigue after using the arm for the past seven 
months; however, examination was negative so an evaluation was 
requested.  It was noted that during the 1996 surgery, a cervical 
rib was removed, which helped symptoms at that time.  The Veteran 
indicated he had been doing well until the past two to three 
months, when he noticed his left arm beginning to fatigue and 
weaken.  He also noted difficulty carrying groceries but denied 
dropping objects and any numbness in his hand and arm.  The 
Veteran also denied pain but did note occasional paresthesias.  
Physical examination revealed motor strength of 5/5 grip, HI and 
biceps and 5-/5 hand extensors, triceps and deltoid in the left 
upper extremity.  Tone and bulk were normal and there was no 
atrophy or fasiculations.  Sensory examination revealed sensation 
to light touch, palpation, vibration and proprioception was 
intact.  The assessment was subtle weakness of the left upper 
extremity, but no reflex or sensory changes.  The plan was to 
order electromyograph and nerve conduction studies (EMG/NCS) to 
evaluate for left brachial plexopathy and to await those studies 
for further treatment.  

The Veteran underwent a VA C&P miscellaneous neurological 
disorders examination in June 2004, at which time his claims 
folder and medical records were reviewed.  A history of left 
thoracic outlet syndrome with status post left thoracic outlet 
syndrome surgery in 1996 was noted.  The Veteran complained of 
left arm fatigue and weakness for the past two to three months 
and some difficulty carrying groceries, with no difference 
between morning and evening and no complaints of numbness in his 
hands or arms and no complaints of pain.  Physical examination 
revealed no edema, strength of 5-/5 of the left upper extremity, 
normal sensory examination, deep tendon reflexes of 2+ in the 
left upper extremity and normal finger-to-nose examination.  A 
NCV and EMG were pending for the left arm.  

The Veteran was diagnosed with left arm weakness.  The examiner 
noted that the Veteran complained of left arm weakness and 
fatigue for the past few months and that on examination, he had 
very mild weakness on the left side and complained of neck pain 
and had a history of left thoracic outlet syndrome with mild left 
cervical 8 radiculopathy of the left arm.  The examiner indicated 
that there was no recent trauma or injury and that it was his/her 
opinion that the Veteran's left arm fatigue and weakness is most 
likely caused or a result of his past left thoracic outlet 
syndrome.  The examiner indicated that there was only very mild 
residual weakness and that there were no problems with the range 
of motion or repetitive use of his left arm, so his left arm 
weakness and fatigue has minimal functional impairment.  

The Veteran's left arm disorder was also examined during a June 
2004 VA C&P heart examination.  He reported arm fatigue, swelling 
and numbness prior to the 1996 surgery but indicated that he had 
had a good result from the surgery and was essentially 
asymptomatic at the time of the examination.  The examiner noted 
that the neurology service saw him in May 2004 and diagnosed him 
with a subtle weakness of the left arm with no sensory loss.  
Physical examination revealed good pulses in both arms and normal 
range of motion of the left shoulder.  Neurological examination 
was intact.  The Veteran was diagnosed with status post surgery 
for left thoracic outlet syndrome with good result and minimal 
residual.  

The Veteran was seen with complaint of a tingling sensation in 
the left arm in September 2006.  He noted that he had felt this 
tingliness in his left arm since the 1996 surgery but denied 
weakness.  Physical examination revealed that the Veteran was 
neurovascularly intact and had normal bilateral power.  The 
assessment was status post left thoracic outlet syndrome status 
post surgery in 1996.  EMG/NCV studies were ordered.  See primary 
care outpatient note.  In a subsequent record, EMG/NCV in October 
2006 was reported as negative.  See e.g., April 2008 primary care 
clinic note.  

The Veteran underwent a VA C&P bones examination in April 2007, 
at which time he reported the 1996 surgery for left thoracic 
outlet syndrome with first rib resection and indicated that after 
the surgery, he had some tingling and numbness involving the 
posterior medial aspect of the left arm and forearm down almost 
to the level of the wrist, but no symptomatology in the left 
hand.  He also stated that after about a year, the numbness 
essentially cleared but he has had the tingling in the same 
distribution ever since, which did not seem to vary.  The Veteran 
described it as a constant presence that did not seem to be 
affected by anything.  There was no pain in the area of the arm 
but some pain in the base of the neck on the left side, which 
appeared to be aggravated by strenuous activity, but was more or 
less a constant, mild pain with the flareups occurring only 
occasionally and only if he attempts to do heavy manual labor-
type work.  

Physical examination revealed an essentially normal range of 
motion in the left shoulder and sharp pinprick sensation in all 
areas of the left upper extremity.  Motor strength was good and 
was comparable to the opposite arm.  Reflexes were brisk and 
symmetric, there was no positive Adson's test, there was no 
increased limitation of motion due to weakness, fatigability or 
incoordination during the examination and repetitive use was not 
an issue.  The diagnoses were thoracic outlet syndrome, left, 
status post first rib resection; and sensory symptomatology 
secondary to diagnosis one, but no motor deficit.  The examiner 
noted that the left C8 radiculopathy is purely sensory as 
evidenced by the tingling sensations and had no motor component 
whatever.  X-ray of the Veteran's left rib showed no bony 
abnormalities.  

The Veteran underwent a VA C&P peripheral nerves examination in 
July 2010, at which time his medical records were reviewed.  He 
reported a tingling sensation to the medial aspect of the left 
arm and lack of stamina to the left arm, but denied that symptoms 
had worsened.  The Veteran also reported intermittent jerking 
movement to the left fourth finger.  A detailed reflex 
examination was normal for all reflexes tested on the Veteran's 
left side.  Sensory examination of the left upper extremity 
revealed normal vibration, pain/pinprick, position sense and 
light touch, and no dysesthesias.  Detailed motor examination 
revealed active movement against full resistance for left elbow 
flexion and extension, wrist flexion and extension, finger 
flexion and abduction, and thumb opposition.  Muscle tone was 
normal and there was no muscle atrophy, imbalance or tremor, 
fasciculations and no joint function affected by the nerve 
disorder.  Electromyography and nerve condition studies were 
conducted and included in the examination report.  The former 
revealed rare fasciculation of the left abductor pollicis brevis 
(APB) muscle, reduced interface of the left first dorsal 
interosseous (FDI) and left triceps muscle, likely secondary to 
pain, and normal EMG of the left deltoid and left biceps muscle.  
The latter revealed normal NCS of the left median motor and 
sensory nerves and normal NCS of the left ulnar motor and sensory 
nerves.  


The Veteran was diagnosed with left first rib resection with mild 
C8 radiculopathy.  The examiner noted that there was no nerve 
dysfunction but that the effect on the Veteran's usual occupation 
was the assignment of new duties and the effect on the Veteran's 
occupational activities was pain and problems with lifting and 
carrying.  Effects on the Veteran's usual daily activities was 
also noted and described as moderate in terms of shopping, 
recreation, grooming, bathing, dressing, travelling and driving 
and preventative for recreation.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent under either DC 8519 or DC 5297 at 
any time during the appellate period.  This is so because the 
Veteran's service-connected status post surgery, left thoracic 
outlet syndrome with left first rib resection and mild left C8 
radiculopathy, has never been described as exhibiting anything 
more than moderate incomplete paralysis and he has not had 
removal of two or more ribs in conjunction with this disability.  
Rather, only one rib was removed/resected during the 1996 in-
service surgery and the Veteran was assessed with subtle weakness 
of the left upper extremity, but no reflex or sensory changes, in 
May 2004.  See neurology clinic note (emphasis added).  Moreover, 
the June 2004 VA examiner only reported very mild weakness on the 
left side, no motor deficits were found at the time of the April 
2007 VA examination, and that VA examiner noted that the left C8 
radiculopathy was purely sensory and had no motor component 
whatever.  

In addition to the foregoing, the assignment of the 10 percent 
evaluation takes into account the findings of rare fasciculation 
of the left abductor pollicis brevis muscle, reduced interface of 
the left first dorsal interosseous and left triceps muscle, 
normal EMG of the left deltoid and left biceps muscle, normal NCS 
of the left median motor and sensory nerves and of the left ulnar 
motor and sensory nerves, and the moderate effects on shopping, 
recreation, grooming, bathing, dressing, travelling and driving.  
See VA C&P examination reports (emphasis added).  For these 
reasons, a rating in excess of 10 percent is not warranted.  





IV.	Extraschedular consideration

The rating schedule represents as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2010). To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms associated with the Veteran's chronic lumbosacral 
spine strain, namely pain and limitation of motion, and the 
symptoms associated with his status post surgery, left thoracic 
outlet syndrome with left first rib resection and mild left C8 
radiculopathy, namely tingling, weakness and subjective 
complaints of numbness, are contemplated by the rating criteria 
(i.e., 38 C.F.R. §4.71a, DCs 5235-5243, 5297; 38 C.F.R. § 4.124a, 
DC 8519), which reasonably describe the Veteran's disabilities.  
Higher ratings for more severe symptoms are available, but as was 
extensively explained herein, the Veteran does not suffer from 
the symptomatology commensurate with the criteria listed for the 
applicable higher ratings.  Therefore, referral for consideration 
of an extraschedular rating is not warranted for either of his 
claims.

V.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

With respect to claims to reopen, VA must notify a claimant of 
the evidence that is needed to reopen the claim as well as the 
evidence that is needed to establish entitlement to the 
underlying claim.  More specifically, the RO must provide notice 
as to what evidence is necessary to substantiate the element(s) 
of service connection that was found insufficient in its previous 
denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

Prior to the issuance of the September 2004 rating decision that 
is the subject of the appeal, the Veteran was advised of the 
evidence necessary to substantiate claims for service connection 
(to include on a secondary basis) and increased ratings and of 
his and VA's respective duties in obtaining evidence.  See March 
2004 letter.  The Board acknowledges that this letter did not 
provide adequate notice concerning the Veteran's claim to reopen 
for headaches; as the issue of whether new and material evidence 
has been submitted to reopen that claim has been resolved in the 
Veteran's favor, any error in notice required by Kent is 
harmless.  In light of the foregoing, the duty to notify has been 
fulfilled as to each claim.  The Veteran was also provided notice 
of the appropriate disability rating and effective date of any 
grant of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  See March 2007 letter.  The claims were 
readjudicated in an August 2010 supplemental statement of the 
case (SSOC).   

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2010).  This duty has also been met, as the 
Veteran's service and VA treatment records have been associated 
with the claims folder and he was afforded appropriate VA 
examinations in connection with his claim for service connection 
for headaches and his claims for increased ratings.  The Board 
acknowledges that an examination related to the Veteran's claim 
for service connection for a bilateral ankle condition was not 
conducted, but finds that an examination is not warranted in the 
absence of a current bilateral ankle disability and because there 
is no evidence showing treatment for his ankles after service.  
See 38 C.F.R. § 3.159(c)(4) (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.



ORDER

Service connection for a bilateral ankle disorder is denied.  

Service connection for headaches, claimed as tension and migraine 
headaches, to include as secondary to service-connected chronic 
cervical spine strain and service-connected status post surgery, 
left thoracic outlet syndrome with left first rib resection and 
mild left C8 radiculopathy, is denied.  

A rating of 10 percent, and no higher, for chronic lumbosacral 
spine strain is granted prior to July 16, 2010, subject to the 
laws and regulations governing the payment of monetary benefits.

A rating in excess of 40 percent for chronic lumbosacral spine 
strain is denied as of July 16, 2010.  

A rating in excess of 10 percent for status post surgery, left 
thoracic outlet syndrome with left first rib resection and mild 
left C8 radiculopathy, is denied.  


REMAND

Unfortunately, a remand is required in regards to the remaining 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure that 
his due process rights, including those associated with 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2010), are met.

The Veteran's claim for service connection for a bilateral foot 
condition was originally denied as not well-grounded on the basis 
that he had a congenital disorder; his claims for service 
connection for a bilateral shin condition (styled as bilateral 
shin splints), a bilateral forearm condition, and chest pains was 
originally denied as not well-grounded on the basis that there 
was no evidence of an etiological relationship (nexus or link) 
between the conditions and service.  See December 1999 rating 
decision.  The Veteran filed a claim to reopen in February 2004, 
but the RO failed to inform him of the need to provide new and 
material evidence in order to reopen his claims for a bilateral 
shin condition, a bilateral forearm condition, and a heart 
disorder, and the notice provided regarding what was needed to 
reopen his claim for service connection for a bilateral foot 
condition was inadequate.  See March 2004 letter.  On remand, the 
RO/AMC must provide notice to the Veteran as required in Kent 
concerning these claims.  Proper notice pursuant to 
Dingess/Hartman must also be provided and recent VA treatment 
records should also be obtained.

In addition, the Veteran submitted a NOD that was received on May 
9, 2005 specifically noting his disagreement with the 10 percent 
rating assigned for service-connected chronic cervical spine 
strain in an April 2005 rating decision.  See VA Form 9.  
Moreover, as was indicated in the introduction section, the Board 
has construed the September 2010 VA Form 646 and October 2010 
Informal Hearing presentation as sufficient to fulfill the 
requirements of a NOD to the August 2010 decision increasing the 
Veteran's rating to 10 percent for the post-surgical scars 
associated with the service-connected left thoracic outlet 
syndrome.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where a NOD has been filed with regard to 
an issue, and a SOC has not been issued, the appropriate Board 
action is to remand the issue to the RO for issuance of a SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran regarding 
what evidence is needed to reopen his 
previously denied claims for service 
connection for a bilateral foot disorder, a 
bilateral shin disorder, a bilateral forearm 
disorder, and chest pains, as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Veteran must be informed of the basis 
for the initial denial in December 1999 and 
of what the evidence must show in order to 
reopen these particular claims.  The Veteran 
should also be provided notice regarding 
what evidence is needed to substantiate his 
claim as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2.  Obtain the Veteran's treatment records 
from the VA Medical Center in Birmingham, 
Alabama, dated since April 2008.  

3.  Provide the Veteran a statement of the 
case with respect to the following issues:  
entitlement to a rating in excess of 10 
percent for service-connected chronic 
cervical spine strain; and entitlement to a 
rating in excess of 10 percent for surgical 
scars, secondary to service-connected left 
thoracic outlet syndrome.  The Veteran 
should be informed of the actions necessary 
to perfect an appeal on this issue.  
Thereafter, this issue is to be returned to 
the Board only if an adequate and timely 
substantive appeal is filed.

4.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented. 

5.  Finally, readjudicate the claims to 
reopen. If the decision remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental statement 
of the case (SSOC) and afforded a reasonable 
period of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


